DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The broadest reasonable interpretation of the sensing module includes the leakage current detector that compared an amplitude of a pixel signal generated by the plurality of unit pixels with a first reference voltage, in a state in which the light source is deactivate, to identify an individual unit pixel, among a plurality of pixels, in which a leakage current equal to or greater than a threshold value. The specification does not disclose enough information for one of ordinary skill in the art to make and use a leakage current detector to identify/detect an individual unit pixel, among the plurality of unit pixels, in which the leakage current equal to or greater than a threshold value, from the single pixel signal of the plurality of unit pixels. The state of the art before the effective filing date of the claimed invention shows that the leakage current for each unit pixel, among the plurality of unit pixels, varies, thus unpredictable. The specification does not provide direction as to how to identify which individual unit pixel, among the plurality of unit pixels, has a leakage current above the threshold from the single pixel signal of the plurality of unit pixels. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1-9. Thus, claims 1-9 are not enable by the disclosure. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a first leakage current detector detects a pixel signal received at the output node of each of the pixel group and a second leakage current detector activates the plurality of unit pixels row line by row line to detect a unit pixel included in the detected pixel group which has a leakage current. The first leakage current detector and the second leakage current detector are essential to the process of identifying an individual unit pixel with a leakage current, among the plurality of unit pixels because it would be impossible for one having an ordinary skill in the art to identify an individual unit pixel with a leakage current, among the plurality of unit pixels, without the first and second leakage current detectors.
Allowable Subject Matter
Claims 10-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, applicant has sufficiently define and claimed a sensing module, whereby the prior art a first leakage current detector that is connected to an output node of the at least one pixel group, respectively, and that compares an amplitude of a pixel signal generated at the output node of the at least one pixel group with a reference voltage, to detect a pixel group in which a leakage current equal to or greater than a threshold value is generated; and a second leakage current detector that activates the plurality of unit pixels row line by row line, wherein the first leakage current detector compares an amplitude of a pixel signal at the output node of the detected pixel group that is generated by each of the plurality of unit pixels activated by the second leakage current detector with the reference voltage, to detect a unit pixel included in the detected pixel group, in which the leakage current has occurred, and wherein the detected unit pixel in which the leakage current has occurred is deactivated in a turned-on state of a light source, in combination with all other limitations set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852